Walker, J.
We think the verdict and judgment in this case right upon every principle of law and equity.
Grregg was in no condition to avoid his contract with • English.
It does not appear that time was of the essence of the contract. Ho doubt he could have brought suit and recovered on the notes at their maturity, but the time fixed for making the deed was-indefinite.
The deed was to be made after the patent issued, but the precise time in which it was to be made does not appear to have been fixed by the parties.
Grregg should at least have tendered a deed before he could rescind the contract.
English having tendered the purchase money into court, was entitled to specific performance, of the contract.
The judgment of the District Court is therefore affirmed.
Aeeirmed.